Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/345,896 SINK WITH INTEGRATED RINSE FEATURE, filed 06/11/2021. Claims 1-8 are pending.
Claim Objections
Claims 4-7 are objected to because of the following informalities: The expressions "along a first/ second surface of the faucet" are not clear, because a faucet is known to be an irregularly shaped object. The Examiner request clarification where on the faucet the respective outlets are located. For the search, the expressions were understood to be non-limiting.  In claim 7, the expression "a wall" is not clear, because preceding two walls are defined and the Examiner questions if one of these or an additional wall is meant.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(A)(1) as being anticipated by WO 2012/033350 A2 to Sonya Tech Co LTD.  Sonya Tech discloses a basin 20 comprising a first wall (see figure 1) configured to contain water within the basin; and a rinsing system integrated with the basin and comprising: one or more water outlets 34 located along the first wall of the basin and configured to dispense water into the basin; and a fluid conduit 30,60 extending at least partially along the first wall of the basin, the fluid conduit fluidly coupled to the one or more water outlets and configured to deliver water to the one or more water outlets.  As to claim 2, the basin further comprises a second wall opposite the first wall; and the one or more water outlets are configured to dispense the water into the basin in a direction substantially from the first wall toward the second wall (see all figures, the system dispensing water across the basin).  As to claim 3, the basin comprises one or more additional walls coupled to the first wall, the first wall and the one or more additional walls forming a perimeter of the basin; and the one or more water outlets comprise a plurality of water outlets distributed across the first wall and the one or more additional walls along the perimeter of the basin.  It is inherent for the outlets of these systems to connect to the faucet in order to properly transport the flow of water (see figure below and figure 7) and since there is commonly only one source of water in a kitchen.  As to claim 4, as best understood by the Examiner, a faucet comprising a first faucet outlet located along a first surface of the faucet and configured to dispense water from the faucet,  the fluid conduit 30,60 comprises a faucet connector 48 configured to connect to the first faucet outlet; and the fluid conduit is configured to receive the water dispensed from the first faucet outlet via the faucet connector and deliver the water from the faucet to the one or more water outlets (see figure below, figures 4-5).  As to claim 5, the faucet further comprising a second faucet outlet 64,62, 60 located along a second surface of the faucet opposite the first surface and configured to dispense water from the faucet into the basin concurrently with the faucet providing water to the fluid conduit via the first faucet outlet (see figures 4-5).  As to claim 6, the fluid conduit is fluidly coupled to a water source via a water line that extends through a wall of the basin; and configured to receive the water from the water source via the water line and deliver the water from the water source to the one or more water outlets (see figures 4-5).

    PNG
    media_image1.png
    454
    440
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonya Tech as applied to claim 1 above.  As to claim 7, the claim recites a basin comprises an overflow hole located along a wall of the basin and configured to direct at least some of the water within the basin to a drain when a water level of the water within the basin reaches the overflow hole; and a first distance between the one or more water outlets and a bottom surface of the basin is less than a second distance between the overflow hole and the bottom surface of the basin such that the water level is above the one or more water outlets when the water level reaches the overflow hole.  Thus, the prior art does not disclose the overflow hole or the dimensions of distance.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize an overflow hole since they are standard practice in the industry.  Furthermore, as to the distance, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the between the outlets and basin bottom surface relative to the water height because Applicant has not disclosed that the distance provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Sonya Tech, and applicant’s invention, to perform equally well with either the spacing of outlets taught by prior art or the claimed invention because both distances would perform the same function.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the bottom of the basin and the outlets in view of Sonya Tech to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  See also MPEP 2144.04.  As to claim 8, the claim recites a vacuum breaker configured to prevent the water within the basin from flowing into the one or more water outlets.  The prior art discloses all of the limitations of the invention except for a breaker.  Thus, it is inherent for a check-valve or vacuum breaker to be installed in a system for safety.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a vacuum breaker in systems to reduce the risk of water being back drawn into the supply pipe.   
					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, WO 2010/132898 A1 to Cantrell is directed to the state of the art as a teaching of a rinsing/washing system.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        














Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."